PER CURIAM.
Clyde A. Epperson, a member of The Florida Bar, heretofore suspended from the practice of law in this State for a period of two years, 155 So.2d 132, having applied to this Court for reinstatement and the Court finding that the costs of these proceedings in the sum of $197.85 have been paid and that the period of suspension has now elapsed, it is, thereupon,
Ordered that Clyde A. Epperson be and he is hereby reinstated as a member of The Florida Bar and the Clerk of this Court is hereby directed to make proper notation on its records of this order.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL and ERVIN, JJ., concur.